UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1503



JERRY W. GOINGS,

                                             Plaintiff - Appellant,

          versus


WILLIAM R. ENDICOTT, D.D.S.; ENDICOTT DENTAL
CARE,

                                            Defendants - Appellees,
          and


TOMMY MURPH, DMD,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-95-3922-4-22)


Submitted:   November 20, 1997          Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry W. Goings, Appellant Pro Se. Ruskin C. Foster, MCKAY, MCKAY,
HENRY & FOSTER, P.A., Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry Goings appeals the district court's orders (1) entering
judgment upon the jury's verdict in favor of the Defendants on his

medical malpractice action and (2) denying his motion for judgment

notwithstanding the verdict. Goings claims that the district court

erred by excluding evidence pertaining to a prior conviction of

Defendant William Endicott. Our review of the record discloses no
abuse of discretion. See United States v. Hassan-El , 5 F.3d 726,
731 (4th Cir. 1993) (district court's evidentiary rulings are re-

viewed for abuse of discretion). Accordingly, we affirm. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2